PD-0595-15
                                                             COURT OF CRIMINAL APPEALS
                            PD-0595-15                                        AUSTIN, TEXAS
                                                             Transmitted 5/15/2015 6:13:58 PM
                                                               Accepted 5/19/2015 3:11:27 PM
                                                                               ABEL ACOSTA
                           NO.
                                                                                       CLERK

                                   IN THE


     TEXAS COURT OF CRIMINAL APPEALS
                               SITTING IN
                             AUSTIN, TEXAS

                          GARY JAY MCCOY
                                 PETITIONER,

                                     V.

                          STATE OF TEXAS
                             RESPONDENT

     MOTION TO EXTEND TIME TO FILE
   PETITION FOR DISCRETIONARY REVIEW
                          NO. 11-13-00099-CR
                          COURT OF APPEALS
                FOR THE ELEVENTH DISTRICT OF TEXAS
                             AT EASTLAND
                  On appeal from Cause Number B-40,007
                       in the 161ST Judicial District
                          of Ector County, Texas
                 The Honorable John Smith, Presiding Judge

M. Michele Greene
State Bar No.00789966
2833 Wildwood Ave.
Odessa, Texas 79761
Tel: (432) 238-1255
Email: mmg@michelegreenelaw.com                        May 19, 2015


Attorney for Petitioner
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        NOW COMES Gary Jay McCoy, Petitioner in the above entitled and numbered

cause, (hereinafter referred to as “Petitioner”), files this his Motion to Extend Time

to File Petition for Discretionary Review pursuant to Rules 10.5(b) and 68.2(c) of the

TEXAS RULES OF APPELLATE PROCEDURE, and would respectfully show the Court as

follows:

                                           I.

        This appeal arises out of a trial that resulted in a Judgment of Conviction by

Jury dated February 14, 2013, (the “Judgment”). Petitioner appealed the Judgment

to the Eleventh Court of Appeals. On April 16, 2015, the appellate court issued an

opinion affirming the Judgment.

                                           II.

        Petitioner’s Petition for Discretionary Review is due to be filed on May 16,

2015.

                                          III.

        After receiving the appellate court’s opinion in this cause, Petitioner’s court-

appointed counsel, M. Michele Greene, (“Greene”), sent Petitioner a written letter

regarding the appellate court’s decision in this case and requested permission to file

a Petition for Discretionary Review on Petitioner’s behalf. Unbeknownst to Greene,

                                            2
at the time she sent this letter, Petitioner was in the process of being transferred to a

different prison facility in the Texas Department of Criminal Justice system. As a

result of the unexpected transfer, Greene’s correspondence to Petitioner took more

time to than usual to reach Petitioner. Thus, Greene did not receive any response

from Petitioner until yesterday, May 14, 2015, regarding filing a Petition for

Discretionary Review. In his letter of May 14, 2015, Petitioner directed Greene to

request an extension from this Court to file the Petition for Discretionary Review as

Petitioner wanted the opportunity to assist in the preparation of said petition.

                                          IV.

      Because of his unexpected transfer, Petitioner was unaware of the appellate

court’s opinion in this appeal and was therefore unable to timely assist Greene in the

drafting of a Petition for Discretionary Review. Furthermore, Petitioner was unable

to authorize Greene to file said petition on his behalf. Consequently, Petitioner was

unable to timely file his Petition for Discretionary Review, and this request is not

made for purposes of delay but so that justice may be served. Accordingly, Petitioner

respectfully requests the Court to grant a first extension of the deadline for filing his

Petition for Discretionary Review for an additional 30 days, i.e. until June 15, 2015.

      WHEREFORE, Petitioner Gary Jay McCoy prays that the Court extend the

time for filing his Petition for Discretionary Review until June 15, 2015.

                                           3
                                            Respectfully submitted,

                                            M. MICHELE GREENE
                                            Attorney at Law
                                            2833 Wildwood Ave.
                                            Odessa, Texas 79761
                                            Tel: (432) 238-1255
                                            Email: mmg@michelegreenelaw.com

                                     By:    /s/ M. Michele Greene
                                            M. Michele Greene
                                            State Bar No. 00789966

                                            Attorney for Petitioner Gary Jay
                                            McCoy



                           Certificate of Compliance

      In accordance with Rules 9.4(e) and (i) of the TEXAS RULES OF APPELLATE
PROCEDURE, the undersigned attorney of record certifies that this Motion to Extend
Time to File Petition For Discretionary Review contains 14-point typeface for the
body of the motion, contains 405 words, excluding those words identified as not
being counted in Rule 9.4(i)(1), and was prepared on Word Perfect Version 9.

                                            /s/ M. Michele Greene
                                            M. Michele Greene




                                        4
                              Certificate of Service

      I hereby certify that a true and correct copy of the above and foregoing Motion
to Extend Time to File Petition for Discretionary Review was served electronically
on May 15, 2015:

Michael Bloch
Ector County District Attorney’s Office
Ector County Courthouse
300 N. Grant Ave. Rm. 305
Odessa, Texas 79761
MICHAEL.BLOCH@ectorcountytx.gov

Attorney for Respondent



                                              /s/ M. Michele Greene
                                              M. Michele Greene




                                          5